Citation Nr: 1430333	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  10-06 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Roger Rutherford, Attorney


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel



INTRODUCTION

The Veteran had active duty service from July 1963 to December 1965.  He died in February 2006.  The appellant is the Veteran's surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2009 rating decision in which the RO, inter alia, denied the appellant's claim for service connection for the cause of the Veteran's death.

In September 2013, the Board remanded the claim on appeal to the Appeals Management Center (AMC) for additional development and adjudication.  After accomplishing further action, the AMC continued to deny the claim (as reflected in a May 2013 supplemental statement of the case (SSOC)), and returned this matter to the Board for further appellate consideration.

The Board notes that, in addition to the paper claims file, there are paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files associated with the instant appeal.  A review of the documents in Virtual VA reveals various adjudicatory documents that are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  The Veteran's VBMS file does not contain any documents at this time.

For reasons expressed below, the claim on appeal is, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the appellant when further action, on her part, is required.



REMAND

Unfortunately, the Board's review of the claims file reveals that further AOJ action in the claim on appeal is warranted, even though such will, regrettably, further delay a decision in this matters.

The appellant contends that the Veteran's death was the result of his acquired psychiatric disorder and that this acquired psychiatric disorder had its onset during his service.  Service treatment records reflect diagnoses of acute depressive reaction and acute situational maladjustment following an in-patient hospitalization in September 1965.  Post-service clinical records reflect a diagnosis of major depressive disorder and indicate that the Veteran attempted suicide on multiple occasions in the months prior to his death in February 2006.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013).  Service connection may also be granted for disability (or death) that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a) (2013).  To establish entitlement to service connection for the cause of the veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2012); 38 C.F.R. § 3.312 (2013).

The Veteran died in February 2006.  The death certificate lists the immediate cause of death as freshwater drowning with hypothermia; no contributory conditions are listed.  His manner of death was listed as suicide.  During the Veteran's lifetime, service connection had not been established for any disability.  

In its September 2013 remand, the Board directed that the AOJ obtain any police report, investigative report and/or autopsy report generated as a result of the Veteran's death.  The Board further instructed that an etiology opinion was to be obtained in the event that the Veteran's death had been ruled a suicide.  

The AOJ subsequently sought any police and/or autopsy reports related to the Veteran's death from the appropriate county office without success.  However, further review of the Veteran's death certificate reveals that his death had already been found to be a suicide by the county medical examiner.  Moreover, no medical opinion addressing the relationship, if any, between the Veteran's in-service psychiatric diagnoses and his death-in particular, whether an acquired psychiatric disorder of in-service origin caused or contributed substantially or materially to cause his death-has been obtained.  

Therefore, the Board finds that a VA medical opinion, based on full consideration of the record, and supported by clearly-stated rationale, is warranted.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  Hence, the AOJ should arrange for the claims file to be reviewed by an appropriate physician to obtain the desired opinion.

Prior to arranging to obtain the medical opinion sought, to ensure all due process requirements are met, and record is complete, the AOJ should undertake appropriate action to obtain all outstanding, pertinent records. 

As regards VA records, the claims file currently includes outpatient treatment records from the VA Medical Center (VAMC) in Mountain Home, Tennessee dated from June 2004 to October 2004.  However, in a December 2005 private treatment note, the Veteran indicated that he was receiving mental health treatment at VA and that he had been prescribed medication.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). Therefore, the AOJ should obtain from the Mountain Home VAMC, to include the Sepulveda OPC, all pertinent, outstanding records of evaluation and/or treatment of the Veteran after October 2004 until his death in February 2006, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities. 

The AOJ should also give the appellant another opportunity to provide additional information and/or evidence pertinent to the claim, notifying her that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the appellant furnish, or furnish an updated authorization to enable it to obtain, any pertinent, outstanding, private medical records related to the Veteran.

Thereafter, the AOJ should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R.§ 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the matter on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Mountain Home VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated from October 2004 until February 2006.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 

2.  Furnish to the appellant and her attorney a letter requesting that the appellant provide information and, if necessary, authorization, to enable to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the appellant furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private records associated with the Veteran.

Clearly explain to the appellant that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the appellant responds, assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the appellant of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for an appropriate psychiatrist or psychologist to conduct a comprehensive review of the record and provide an opinion as to the relationship, if any, between service or a service-connected disability and the Veteran's death.

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the individual designated to provide the opinion, and the report should reflect consideration of the Veteran's documented medical history and the appellant's assertions.  

The examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that a disability of service origin-specifically, an acquired psychiatric disorder-caused or  contributed substantially or materially to cause the Veteran's death by suicide.

In rendering the requested opinion, the examiner must specifically consider and discuss the appellant's assertions and all relevant in- and post-service medical and other objective evidence-including, but not limited to the in-service, September 1965 diagnoses of acute depressive reaction and acute situational maladjustment; the post-service clinical records reflecting  a diagnosis of major depressive disorder and indicating that the Veteran attempted suicide on multiple occasions in the months prior to his death in February 2006; and the Certificate of Death indicating the manner of death was suicide.

The examiner must provide complete rationale for the conclusions reached in a printed (typewritten) report.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim for service connection for the remaining on appeal in light of all evidence (to particularly include all that added to the claims file since the last adjudication of the claim) and legal authority.
 
7.  If the benefit sought on appeal remains denied, the RO must furnish to the appellant and her attorney an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The appellant need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).

